Case 4:20-cv-40148-TSH Document 39 Filed 02/09/21 Page 1 of 4
FILED

 

Commonwealth of Massachusetts Rev. 133EE92

I] FEB -8 PM 3: 09

AFFIDAVIT OF SERVICE

DISTRICT OF HASS.

|, the undersigned, being duly sworn, hereby affirm that:
My name is Lisa D’Errico
| reside at 13 Mobile Coach Lane, Mont Vernon, NH 03057-1709;
| am over 18 years of age;

On December 29, 2020, | served Motion to Dismiss re:Case No. 4:20-cv-40148-DHH filed by
Defendants William D’Errico Jr. & Lisa D’Errico upon Andrea Brooks - Plaintiff located at 96
Old County Rd, Winchendon, County of Worcester, MA.

| completed service by depositing a true copy of the aforesaid document in a prepaid properly
addressed envelope at a postal office or official depository under the exclusive care and
custody of the United States Postal Service.

Furthermore,

On February 21, 2021, | served Motion to Dismiss re:Case No. 4:20-cv-40148-DHH filed by
Defendants William D’Errico Jr. & Lisa D’Errico upon the individuals listed below pursuant to
Judge Hennessy’s Order (Docket #19).

| completed service by depositing a true copy of the aforesaid documents in prepaid properly
addressed envelopes at a postal office or official depository under the exclusive care and
custody of the United States Postal Service.

 

Affidavit of Service (Rev. 133EE92)
Case 4:20-cv-40148-TSH Document 39 Filed 02/09/21 Page 2 of 4

 

Cynthia P. Gilman
38 W Brook Street
Manchester, NH 03101

Alice Spelas Love
4 Baboosic Lake Road
Merrimack, NH 03054

Susan B Carbon
Baboosic Lake Road
Merrimack, NH 03054

Lauren Thom
4 Baboosic Lake Road
Merrimack, NH 03054

Mark S. Derby ©
4 Baboosic Lake Road
Merrimack, NH 03054

Julie Introcaso
4 Baboosic Lake Road
Merrimack, NH 03054

Michael Ryan
4 Baboosic Lake Road
Merrimack, NH 03054

Skoler, Abbott & Presser P.C.

Attn: John S. Gannon, Esq

One Monarch Place

Suite 2000

Springfield, MA

01144 (Atty for Metropolitan Security Services Inc, dba, Walde

  

Lisa D’Errico
Printed Name

 

Affidavit of Service (Rev. 133EE92)
Case 4:20-cv-40148-TSH Document 39 Filed 02/09/21 Page 3 of 4

 

402
NOTARY ACKNOWLEDGMENT
Commonwealth of Massachusetts )
) (Seal)
County of Middlesex )
The foregoing instrument was acknowledged before me this P day of
, 20 , by the undersigned tua. Etvied who is personally known to

 

me or satisfactérily proven to me to be the person whose name is subscribed to the within
instrument.

Maurvegllesce

MAUREEN PENA
Notary Public - New
ly Commiscion Expires Auguat 22, 2023

Notary Public

wo My Cortimission Expires: YPF/R 3B

 

et eh

 

Affidavit of Service (Rev. 133EE92)
 

    

 
 

ta: Paty es ' “ _ :
|
|
i a
ue promyt Sn
AREY ASSAUAM
=aplprusy . el CY opie ekie
ie ut Matsireshy wedd ~ did spusietie
Easy, wa i i
REDS EK toi geben ncdacitn: it
i
?
aw "tp
“ fe”,
SN este CAS
= fat ao
3 4 *. in
fovea ON ULL
= 2| on ~ 2 ime
Wr} a 7 <2.
2m? | ws 2 o- Tae
= 5 a 2 OPS
243 3° — fxs
is
24 4 a SKS
%, ra mh oe es
4 Ki Mel: a is
etree nee =
“aa Pe es
°s, aw «
Mee, aa8
“sapanseye®
we ON ee Fetes yee oo anata

~ oR NTS on ee et
= ec a . . . eat
